IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,028-01


                    EX PARTE TILTON JOSHUA ISAIAH MAPPS, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 1524810A IN THE 8TH DISTRICT COURT
                               FROM HOPKINS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment.

        On October 24, 2018, this Court remanded this application to the trial court for findings of

fact and conclusions of law. On April 8, 2019, the trial court made findings of fact and conclusions

of law that were based on the trial judge’s personal recollection of the proceedings, the trial court’s

review of the record, and an affidavit provided by trial counsel. The trial court recommended that

relief be denied.
                                                                                                    2

       The trial court’s findings did not fully address all fact issues necessary to the resolution of

the claims that Applicant raised and that we remanded for resolution. Nonetheless, this Court has

undertaken an independent review of all the evidence in the record. Therefore, based on the trial

court’s findings of fact and conclusions of law as well as this Court’s independent review of the

entire record, we deny relief.



Filed: July 3, 2019

Do not publish